UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-7726


JAVON ROBINSON,

                  Petitioner – Appellant,

          v.

GENE JOHNSON, Director of the VDOC,

                  Respondent – Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. M. Hannah Lauck, Magistrate
Judge. (3:08-cv-00789-MHL)


Submitted:   February 18, 2010              Decided:   February 24, 2010


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Javon Robinson, Appellant Pro Se. Leah A. Darron, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

                 Javon Robinson seeks to appeal the magistrate judge’s

order denying relief on his 28 U.S.C. § 2254 (2006) petition. *

The order is not appealable unless a circuit justice or judge

issues       a     certificate         of    appealability.            See        28     U.S.C.

§ 2253(c)(1) (2006).              A certificate of appealability will not

issue       absent      “a   substantial           showing    of     the    denial          of     a

constitutional          right.”         28    U.S.C.       § 2253(c)(2)       (2006).              A

prisoner          satisfies      this        standard        by     demonstrating            that

reasonable         jurists      would       find    that     any    assessment          of       the

constitutional          claims    by    the    district       court    is    debatable            or

wrong and that any dispositive procedural ruling by the district

court       is    likewise      debatable.           See     Miller-El       v.    Cockrell,

537 U.S. 322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473,

484 (2000); Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).

We   have        independently     reviewed         the    record    and    conclude          that

Robinson has not made the requisite showing.                               Accordingly, we

deny a certificate of appealability and dismiss the appeal.                                      We

dispense         with    oral    argument          because    the     facts       and        legal




        *
        The parties consented to the jurisdiction                                      of        the
magistrate judge pursuant to 28 U.S.C. § 636(c) (2006).



                                               2
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                           DISMISSED




                                3